Citation Nr: 1733165	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's disability benefits for his children from August 2007 to June 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1986 to May 1986 and from September 1990 to July 1991.  The appellant is the custodian of RD and DD, children born to her and the Veteran.  Because the appellant seeks apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim.  See 38 C.F.R. §§ 19.100, 20.504 (2016).

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision.  It was previously remanded by the Board in July 2012 for additional evidentiary development.


FINDINGS OF FACT

1. During the period from August 2007 to June 2010, the Veteran was responsible for paying child support to the appellant on behalf of their children, RD and DD.

2. During the pertinent time period, an undue burden to the Veteran and other interested persons, including other dependent children, would result from an  apportioned share of his VA compensation benefits.


CONCLUSION OF LAW

The criteria establishing entitlement to an apportionment of the Veteran's disability benefits for his dependent children from August 2007 to June 2010 have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.458 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5307, if a Veteran's child is not in his custody, all or any part of the compensation payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  See also 38 C.F.R. § 3.452 (a).

For the purposes of establishing dependency status, the term "child" means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57(a) (2016).

VA regulations provide for two types of apportionments. The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  Specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294   (1993).  No such apportionment will be made where a veteran is providing for dependents. 38 C.F.R. § 3.450.


The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2016).  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment applies where a veteran is reasonably discharging his responsibility for the support of any claimant who might otherwise be entitled to a "general" apportionment, but special circumstances - such as an inability to pay for essentials such as food, clothing, shelter or medical expenses - exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  Both of these types of apportionments (either "general" or "special") are payable to a spouse or dependent.  38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2016).

While it is not necessary for the appellant to establish hardship to secure a general appointment, a general apportionment may be limited or disallowed based on hardship.  38 C.F.R. §§ 3.450, 3.451.  The Veteran's benefits are not apportionable where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2016).  


The Veteran is currently in receipt of a total disability rating based on individual unemployability (TDIU).  He has two children (RD and DD) with the appellant.  RD turned 18 in February 2008 and DD turned 18 in June 2010.  However, prior to either child reaching the age of majority, the appellant filed a claim for apportionment, which was received in August 2007.  As such, at issue before the Board is whether apportionment of the Veteran's VA disability benefits is warranted between August 2007 and June 2010.

The record indicates that the Veteran was paying $150 per month in child support in approximately December 2003.  This money was taken out of his civilian job, and processed through the Department of Human Services.  Both the appellant and the Veteran acknowledged the exchange of $150 each month in financial statements filed as part of an earlier apportionment adjudication.  Pursuant to the previous remand directives, an updated final judgment for child support was obtained from the County Court.  It indicates that the amount of child support was increased to $230 per month beginning March 1, 2006.  Moreover, the record indicates that the last payment for $230 was made in August 2007.

At some point the Veteran stopped working, his VA disability benefits were increased, and he began receiving Social Security Administration (SSA) disability payments.  Records from SSA indicate that payments were made on behalf of his children - RD until March 2009 and DD until June 2011.  

In September 2007, the Veteran was designated as the representative payee for Social Security benefits for both children ($128 each).  He reported that his two children lived with him at that time.  See Request to be Selected at Payee, dated September 28, 2007.  In October 2007, he stated that DD had been living with him for three months and that RD had been living with him for one month.  See VA Form 21-0788, dated October 12, 2007, with accompanying statement.  The Veteran's monthly income was reported as $2921 in VA disability benefits and $1030 in Social Security benefits (in actuality $2985 from VA, $128 for each child, and $1054 from SS).  His monthly expenses amounted to $3762, with additional credit card debt totalling approximately $1800.  This amounts to a positive monthly cash flow of $533, not including what he paid on his $1800 credit card debt.  He had $400 and three vehicles.  He was living with his current wife and his four children, including RD and DD.

In November 2007, the appellant reported $1136 in monthly income.  Her monthly expenses totalled $3207, including $998 a month on clothing.  This amounts to a negative monthly cash flow of $2071.  However, the reported expense of $998 for clothing each month is excessive and in part discretionary.  

In December 2007, the appellant reported that RD was now living with her and DD was in the process of moving back to live with her.

A February 2008 letter from the school district reflects that RD and DD were both living with the appellant at that time.

The Veteran and the appellant provided VA Forms 21-0788 in April 2008.  The Veteran had a negative monthly cash flow of $157 and the appellant had a negative monthly cash flow of $1551 (which included a reported $700 a month on clothing).  See Special Apportionment Decision, dated May 30, 2008.

During an August 2008 personal hearing, the appellant testified that the Veteran gave her $131 a month for the children and bought them items, such as shoes.  She stated that she did not have sufficient income to meet her expenses.  The Veteran testified that he gave money to the children when they requested it, i.e., $10 or $20, and brought them food.  He stated that an apportionment would cause him financial hardship.

In August 2008, the Veteran also provided an itemized list of his monthly expenses, totally $5052.  When considered against his income, this created a negative monthly cash flow of $485.

In October 2008, the Veteran reported that one of his children had recently stayed with him for a month and was again living with him for about a month.  His child was also reportedly receiving some income from a job.

In a July 2012 statement, the Veteran reported that the appellant received a lump sum of approximately $3000 for the children from Social Security in August or September 2007.  He reported that RD received regular payments until he turned 18 in February 2008 and that DD received his payments until he was 19 years old in June 2011.  He also stated that he had always given them extra money for their needs or wants, and that both children held a few jobs.

The Veteran provided VA Form 21-0788 in July 2013, reflecting a negative monthly cash flow of approximately $1225.  The appellant provided VA Form 21-0788 in August 2013, reflecting a negative monthly cash flow of approximately $130.  

With respect to a general apportionment, the Board notes that the evidence of record reflects that the Veteran paid some support for his children between August 2007 and June 2010, to include approximately $130 per month from Social Security benefits and other cash upon their request.  The record also reflects that the children resided with him for periods of time, off and on.  Accordingly, it cannot be said that the Veteran failed to reasonably discharge his responsibility for the children's' support.  See 38 U.S.C.A. § 5307 (a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  Thus, the requirements for a general apportionment are not met.  See 38 C.F.R. § 3.450 (a)(1)(ii). 

Regarding a special apportionment, based on a review of the financial information of record, the appellant demonstrated a financial need for an apportionment, as her expenses exceeded her reported income.  However, the applicable regulations provide for consideration not only for her needs but also those of the Veteran.  See 38 C.F.R. § 3.451.  As discussed, the role of VA is to make a determination as to whether an apportionment would constitute a financial hardship to both the appellant and the Veteran, based on the reported income and expenses.  And here, the Board finds that (with respect to both a general and special apportionment), given the reported income and expenses of the Veteran, an apportionment from his VA benefits would result in undue financial hardship for him, seriously undermining his ability to afford the basic necessities of life and provide for his family, including his spouse and his 2 other children, who reside with him and have been dependents for the period on appeal.  While the Veteran's reported income and expenses have varied, sometimes reflecting a positive monthly cash flow, the amount was at most approximately $500.  Because of fluctuations in his expenses, he also had periods when he had a negative monthly cash flow.  Most recently, his monthly expenses exceed his income by over $1200.  Accordingly, based upon a review of the evidence of record, and in light of the evidence reflecting that the Veteran barely meets his monthly expenses based on his reported income, it cannot be said that an apportionment would present no undue hardship to the Veteran or other persons of interest.  See 38 C.F.R. § 3.451. 

The Board is sympathetic to the appellant in that, as noted, she clearly demonstrated a financial need for an apportionment during the relevant period. However, the Board emphasizes that the financial need of the appellant is not the sole consideration.  Rather, the determination turns on whether an apportionment of the Veteran's VA disability compensation would cause undue hardship to the other persons in interest.  See 38 C.F.R. § 3.451 . And here, in light of the Veteran's income and expenses, and for the reasons explained above, the Board has determined that an apportionment is not warranted as such would constitute undue financial hardship to the Veteran, his spouse, and children.  Furthermore, the "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this) because the benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263  (1997). 

 Accordingly, the Board finds that an apportionment of the Veteran's compensation benefits is not warranted in this case and the claim is denied.  38 U.S.C.A. § 5307 ; 38 C.F.R. §§ 3.450 , 3.451.


ORDER

Entitlement to an apportionment of the Veteran's disability benefits for his children from August 2007 to June 2010 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


